768 A.2d 1112 (2001)
Joseph CARR, Appellee
v.
COMMONWEALTH OF PENNSYLVANIA, DEPARTMENT OF TRANSPORTATION, BUREAU OF DRIVER LICENSING, Appellant.
Supreme Court of Pennsylvania.
April 11, 2001.

ORDER
PER CURIAM.
AND NOW, this 11th day of April, 2001, the order of the Court of Common Pleas of Chester County reinstating appellee's driving privileges on the basis that 75 Pa.C.S. § 1584 is unconstitutional is hereby REVERSED, and the case is remanded for proceedings consistent with this Court's decisions in Commonwealth v. McCafferty, 563 Pa. 146, 758 A.2d 1155 (2000), and Harrington v. Commonwealth, 563 Pa. 565, 763 A.2d 386 (2000).
Justice CAPPY files a concurring statement.
CAPPY, Justice, concurring.
The reasons the court of common pleas gave in its corrected memorandum opinion in support of its decision to sustain appellee's statutory appeal from the suspension of his operating privileges are identical to the reasons the court gave in its memorandum opinion in Crooks v. Commonwealth, Dep't. of Transp., No. 70 MAP 2000, 2001 WL 359021 (filed April 11, 2001). I, therefore, join the per curiam reversal and remand for the reasons set forth more fully in my concurring and dissenting opinion in Crooks.